Citation Nr: 0305169	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-15 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from  July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of  January 1998 
which denied service connection for malignant melanoma of the 
neck, on a direct basis and as due to Agent Orange exposure.  
In December 2000, the case was remanded to the RO for 
additional development.


FINDINGS OF FACT

Malignant melanoma of the neck began years after service, and 
was surgically excised, leaving a residual scar.  The 
melanoma was not due to any incident of service including sun 
exposure or Agent Orange exposure during service in Vietnam.


CONCLUSION OF LAW

Malignant melanoma of the neck was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the Navy from  July 1965 to 
July 1969, including service in Vietnam.  Service medical 
records do not show melanoma.

Washington County Hospital records show the veteran's 
hospitalization in August 1978 for surgical excision of a 
malignant melanoma of the left neck.  He had noticed a mole 
on his neck, and an excisional biopsy showed malignant 
melanoma.  A wide excision was performed, and application of 
a skin graft.  This second excision revealed no residual 
malignant melanoma.  An additional biopsy of a nevus of the 
left back was found to be seborrheic keratosis, with no 
evidence of malignancy.  

Records in August 1995 from Dr. Martin Hudzinski show that 
the veteran had been seen 2 to 3 months earlier for a 
melanoma check-up because he was having some blood blisters, 
but everything had been normal.  

In a May 1997 claim and August 1997 statement, the veteran 
stated he had developed malignant melanoma of the neck due to 
exposure to Agent Orange while he was in Vietnam.

In a letter dated in December 1997, J. Thornton, M.D., of 
Greencastle Family Practice, wrote that the veteran had been 
under the care of that practice since 1989. He had an 
excision of a malignant melanoma in 1981 (in a later 
statement, he said this had been in 1978).  Dr. Thornton said 
that in his opinion that the occurrence of the melanoma at a 
relatively young age was significantly contributed to by sun 
exposure in tropical areas during his military service.  He 
noted the veteran had very fair skin and gave a history of 
prolonged sun exposure in the course of his duty especially 
on watch on board ship.  

On a VA examination in December 1997, the veteran said he had 
developed a melanoma on the left side of the neck in 1978 
which had been excised.  The veteran attributed the melanoma 
to sun exposure in Vietnam.  He referred to Dr. Thornton's 
letter.  On examination, it was noted the veteran had been a 
letter carrier for years.  There was a 5 by 3 cm scar in the 
jaw area just below the left ear covered by discolored skin 
graft.  The scar was nontender, nonadherent, and without 
keloid formation.  The diagnosis was residual scar, status 
post excision of melanoma.  

In August 1998, the veteran was seen in a VA dermatology 
clinic.  History of melanoma treated in 1978 by surgery was 
noted.  A history of significant lifelong sun exposure was 
noted, as was the veteran's fair complexion and easy burning.  
He reported having served tours of duty in Vietnam with 
additional significant sun exposure during that time.  
Examination revealed a well-healed surgical scar.  There were 
no suspicious lesions on examination.  A scalp lesion did not 
appear suspicious.  The veteran wondered whether his tours of 
duty could be a contributing factor to the development of his 
melanoma, and it was explained that ultra-violet light is a 
risk factor for the development of skin cancer and any 
activity or experience that increases a person's ultra-violet 
exposure would likely increase the risk of developing 
melanoma.  It could not be said with certainty whether the 
tours of duty led to the development of one specific lesion.  

In October 1998, a biopsy of the scalp lesion was performed, 
and the pathology report showed solar keratosis and 
intradermal nevus.  

In October 2000, a full body examination showed no suspicious 
lesions.  

Records from P. Waldman, M.D., dated from February to August 
2001, show the veteran's treatment for lesions of the scalp, 
diagnosed as actinic keratoses.  In February 2001, he was 
referred to another doctor for evaluation of a lesion on the 
foot, which was diagnosed as a hemorrhagic keratosis most 
consistent with a pressure-induced subungual exostosis.

In a letter dated in October 2001, Dr. Waldman wrote that the 
veteran reported a malignant melanoma removed in August 1978.  
He said that the risk of melanoma in individuals with light 
complected skin was greater, and that ultraviolet exposure 
also seemed to play a major role in the development of 
melanoma.  The cumulative amount of ultraviolet light 
exposure, as well as a history of severe sunburns, likely 
increases the risk of an individual development this kind of 
skin cancer.  If the veteran served in Vietnam for 36 months 
and had significant ultraviolet light exposure, this could 
have contributed to the statistical chance of his developing 
melanoma.  

In January 2003, J. Schiro, M.D., wrote that he had seen the 
veteran since February 2002 for a history of multiple pre-
cancerous actinic keratosis.  He said that by history, the 
veteran had developed a melanoma of the left neck in 1978 at 
age 31.  It was Dr. Schiro's understanding that he had spent 
a significant amount of time over the previous few years on 
duty in Vietnam on river patrol, during which time he had 
extensive ultraviolet exposure.  It was possible that this 
excessive ultraviolet exposure contributed to the development 
of his melanoma, as well as his current pre-cancerous actinic 
keratoses.  

In various statements submitted on connection with his 
appeal, the veteran described his sun exposure while on board 
ship, noting also that he had been exposure to sun while 
stationed in Hawaii.  He submitted published chronologies of 
the ships to which he was assigned while on active duty.  In 
addition, he said that as a child and teen, he had several 
bad sunburns due to his fair skin, and even as a toddler when 
he would be left in the sun for long periods of time.  

The veteran also submitted copies of excerpts from treatises 
addressing melanoma and other skin cancers.  One of these 
notes that skin cancer has been called "sailors' disease," 
and is most common among people who spend long hours in the 
sun over a period of many years, and among people living in 
tropical latitudes.  The latent period between the beginning 
of exposure to ultraviolet light and the eventual appearance 
of skin cancer was usually many years.  Another noted that 
melanoma was related to excessive exposure to ultraviolet 
radiation, but not so directly as the more common basal and 
squamous cell skin cancer.  Most nonmelanoma skin cancers 
were related to chronic overexposure, while melanoma appeared 
to be related to intense intermittent exposure, especially 
early in life.  It was noted that several studies had found 
significantly increased risks of melanoma following repeated 
severe, blistering sunburns, particularly during childhood 
and teenage years.  



II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The veteran contends that he developed a malignant melanoma 
of the neck due to sun exposure during his 1965-1969 active 
duty in the Navy, which included Vietnam service.  However, 
the evidence does not show the malignant melanoma until 1978, 
about 9 years after active duty, long after the 1-year period 
for presumptive service connection.  The melanoma was excised 
in 1978, leaving a residual well-healed scar.  

The medical opinions obtained in this case were all based 
solely on history as reported by the veteran.  Dr. Thornton's 
opinion that the occurrence of the melanoma at a relatively 
young age was significantly contributed to by sun exposure in 
tropical areas during his military service, was based on a 
history of prolonged sun exposure in service, and did not 
address any of the significant sun exposure described by the 
veteran as having occurred before service, or post-service 
sun exposure which also occurred.  Moreover, Dr. Thornton 
began treating him several years after the episode of 
melanoma, and is not a specialist in that area.

While sun exposure may be a risk factor or possible cause for 
melanoma, common sense and simple arithmetic indicate that 
the sun exposure during the veteran's 4 years of active duty 
was not a substantial factor in the onset of melanoma 9 years 
after service.  The veteran's melanoma for found on the left 
side of his neck, and such area obviously had been exposed to 
the sun, to one degree or another, since his birth.  As a 
typical boy he no doubt spent countless hours in the sun, 
with the neck exposed, before service.  He had several years 
of sun exposure to the area in service, but there is no 
credible evidence that the sun exposure at that time was of 
any special intensity or duration than the sun exposure he 
has had at other times in his life.  Sun exposure to the neck 
area also obviously occurred for years after service before 
the appearance of the melanoma.  The melanoma was found when 
the veteran was 31 years old; that is, after 31 years of sun 
exposure.  Assuming sun exposure was a major cause of the 
melanoma, the fact is that he had 27 years of civilian sun 
exposure, and only 4 years of military sun exposure, 
predating the onset of the melanoma.  Under such 
circumstances, it cannot be said that the comparatively brief 
period of sun exposure in service was a proximate cause of 
the melanoma which developed years after service.

It has also been contended that the veteran developed 
malignant melanoma as a result of exposure to Agent Orange.  
In the case of a veteran who served in Vietnam, service 
connection based on exposure to herbicide agents (e.g., Agent 
Orange) in Vietnam will be presumed for certain specified 
diseases which are manifest after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Malignant melanoma 
is not among the diseases currently listed in the law as 
being presumptively associated with herbicide exposure.  
Service connection based on herbicide exposure may still be 
established with proof of actual direct causation, although 
such carries a very difficult burden of proof.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No medical evidence 
has been submitted in support of the veteran's Agent Orange 
contention.  On the other hand, the VA Secretary, under the 
authority of the Agent Orange Act of 1991, Pub. L. 102-4, 105 
Stat. 11, has determined, based on reports from the National 
Academy of Sciences and other medical and scientific studies, 
that the Agent Orange presumption does not apply to a number 
of conditions, including melanoma and other skin cancers.  A 
summary of the medical and scientific evidence considered by 
the National Academy of Sciences and the VA Secretary is set 
forth at 67 Fed. Reg. 42600 (2002).

The weight of the credible evidence demonstrates that 
malignant melanoma of the neck began years after service, and 
it was not due to any incident of service including sun 
exposure or Agent Orange exposure during service in Vietnam.  
The Board concludes that malignant melanoma of the neck was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection 
for malignant melanoma of the neck.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for malignant melanoma of the neck is 
denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

